                      Case 2:21-cv-00133-kjd Document 1 Filed 05/21/21 Page 1 of 6

                                                                                              U.S-O]STRICT CEURT
                                                                                             0t$Tffici 0F vtRl-{0ilT
                                  IN THE TTNITED STATES DISTRICT COURT                               rILf,B
                                      FOR THE DISTRICT OF YERMONT
                                                                                             ffi?t HAT   2l Altlli lJ

                                                                                             avffi
                                                                                                     ELEftffi
         JEFFREY GIORDAi\O and
         STEPHAI\-IE GIORDAIIO, on Their
         Own Behalf and on Behalf of Their
         Minor Son, JAKE GIORDANO,

                                 Plaintiffs,

         vs.                                                             CASENo.         a:alcv -133
         YERMONT COUNTRY CAMPER SALES,
         INC., dlbla COIINTRY CAMPERS OF                                 JURY TRIAL DEMANDEI)
         VERMONT, Sene: Kolvoord, Overton &
         Wilson, PC,6 Joshua Wuy, Suite B,
         Essex Junction, Vermont, 05452, Registered
          Agent,

                                 Defendant.


                                               PLAINTIFFS' COMPLAINT

                                               Introduction and Overview

                   Plaintiffs Jeffrey and Stephanie Giordano live in Pawling, a small town in Dutchess

          County, New York, with their minor son Jake. Jeffrey services appliances and Stephanie works

          for a community church. Since they love to camp, the family went to a camping trade show,

          where they toured a camper trailer being sold by Defendant. They liked it so much they decided

          to buy it, trading in a camper of similar size and weight they had purchased from another dealer a

          season   before. The other dealer, Camping World in Kingston, New York, had selected the

          proper towing equipment for the Giordanos' tow truck, including a weight distribution hitch and

          sway bar, and had insisted that it be installed before they left the   lot. Defendant told Jeffiey

          Giordano on multiple occasions that its representative would move all of this towing equipment

          to the new trailer.

Downs
Rachlin
l\flartin plt-c
                     Case 2:21-cv-00133-kjd Document 1 Filed 05/21/21 Page 2 of 6



               Because Defendant was behind schedule, the Giordanos waited several hours before

       Defendant was ready to close the sale and move the towing equipment. Defendant's technician

       did, in fact, ultimately remove the towing equipment from the trailer the Giordanos were trading

       in and began installing the equipment on the new trailer. The Giordanos were subsequently told

       that the transfer was complete and that they were ready to go.

               Not long after getting on Interstate 89 after leaving the Defendant's dealership, the trailer

       began to sway uncontrollably and did not respond to the application of the trailer brakes. The

       sway ultimately caused the Giordanos' truck and trailer to ro11 over three times, landing in the

       grass median. Jake Giordano, then age 16, was ejected from the truck in the      roll over and could

       not be found for several minutes after the accident. Jeffrey and Stephanie Giordano both

        suffered physical and emotional injuries. Jake Giordano was ultimately located unconscious,

        face down under debris. He was airlifted to Dartmouth Hitchcock Medical Center where he was

        diagnosed with a traumatic brain injury.

               It was determined after the accident that the sway bar component of the towing

        equipment was not installed by the Defendant's technician. The sway bar was found in the

        debris of the accident and a mounting bracket for the sway bar was found in the Defendant's lot,

        still mounted to the trailer Plaintiffs had traded. Plaintiffs bring this claim to hold Defendant

        accountable for its egregious negligence and the serious harm this family has suf[ered.

                                             Parties and Jurisdiction

                l.      Plaintiffs Jef&ey, Stephanie and Jake Giordano are residents of Pawling, Dutchess

        County, New York.

               2.       Defendant Vermont Country Camper Sales, Inc. dlbla Country Campers          of

        Vermont is a Vermont corporation with principal place of business in East Montpelier, Vermont.


Downs
Rachlin
Madin pt-t-c
                      Case 2:21-cv-00133-kjd Document 1 Filed 05/21/21 Page 3 of 6



                3.      The amount in controversy exceeds the sum of $75,000.

                4.      This Court has subject matter jurisdiction over this civil action pursuant to 28

       u.s.c.   1332.

                5.      Venue in this Court is proper pursuant to 28 U.S.C. 1391O) in that a substantial

       part of the events giving rise to this claim occurred within this judicial district, including the

       negligence of Defendant and the accident the negligence caused.

                                                        Facts

                6.      Plaintiffs Jeffrey and Stephanie Giordano toured a camper trailer being offered for

       sale by Defendant at a camping trade show      in Springfield, Massachusetts.

                7.      Although the Giordanos had purchased another camper trailer of similar size and

       weight approximately a year earlier, and had used it successfully on many occasions, they fell in

       love with the configuration of the trailer being offered by Defendant, so they decided to purchase

       the   tailer from Defendant, trading in their existing hailer.

                 8.      The Giordanos purchased the trailer they were trading at Camping World in

       Kingston, New York, one of the highest rated dealers in the country. At the time of the purchase,

        experts at Camping World chose a towing system appropriate for the Giordanos' tow truck,

        including a weight distribution system and a sway bar. In fact, Camping World would not let the

        Giordanos leave its lot until the complete towing system Camping World had selected was fully

        installed by Camping World.

                 9.      Defendant's representatives told the Giordanos on several occasions, both before

        and after they arrived in East Montpelier to pick up the new trailer on June 5,2020, that they

        would move all of the towing equipment from the trailer they were trading to the new trailer.




Downs
Rachlin
Martin pt-lc
                  Case 2:21-cv-00133-kjd Document 1 Filed 05/21/21 Page 4 of 6



               10.   The Giordanos leamed when they arrived at the appointed time in East Montpelier

       that Defendant was running behind schedule. They had to wait several hours until Defendant

       was ready to complete the sale and transfer the towing equipment.

               11.    Defendant's technician did, in fact ultimately remove towing equipment from the

       trailer the Giordanos were trading in and began installing the equipment on the new trailer.

               12.    Defendant's technician subsequently told the Giordanos that the transfer was

       complete and that they were ready to go.

               13.    The Giordanos left Defendant's place of business and made their way to Interstate

       89 South, on route to Lake George, New York, where they planned to camp.

               14.    Not long after entering Interstate 89, the new trailer began to sway. Jeffrey

       Giordano tried to control the sway by gently applying the trailer brakes, as he had been taught,

       but this did not work.'The sway quickly increased and caused the truck and trailer to roll over

       three times, landing in the grass median.

               15.    When the truck finally came to rest, Jeffrey and Stephanie Giordano, who were

       both injured, immediately checked on the well-being of their 16-year-old son Jake, who had been

       riding in the back seat. They discovered that he was missing, later learning that he had been

       thrown from the truck in the   ro11   over.

               16.    Despite their own injuries, Jeffrey and Stephanie Giordano desperately searched

        the wreckage for Jake. They were accompanied in the search by other drivers who saw the

        wreckage and stopped to assist.

               17.     Several minutes after the accident, Jake was discovered laying face down, under

        debris, including a gxill. He was unconscious.




Downs
Rachlin
Martin plt-c
                     Case 2:21-cv-00133-kjd Document 1 Filed 05/21/21 Page 5 of 6



                18.      Shortly after Jake was discovered, EMTs arrived at the scene. Jeffrey and

        Stephanie were ushered into an ambulance to be treated for their injuries and were told that Jake

        was being airlifted to Dartmouth Hitchcock Medical Center. They later learned that his injuries

        included a traumatic brain injury.

                19.      After the accident it was discovered that although Defendant's technician had

        removed towing equipment from the trailer the Giordanos were trading, he never installed the

        sway bar, a key compbnent of the towing equipment. The sway bar was found in the debris             of

        the accident and a motrnting bracket for the sway bar was found in the Defendant's lot, still

        mounted to the trailer Plaintiffs had traded.

                                                   Count I -- Negligence

                20.      Plaintiffs adopt and incorporate by reference, as if fully set forth herein, the

        preceding paragraphs of this Complaint.

                21.      Defendant owed Plaintiffs a duty of care in transferring and installing the towing

        system on Plaintiffs' new trailer.

                22.      Defendant, by and through its employees, breached its duty of care by negligently

        failing to install   a   key component of the towing system on the new trailer.

                23.      The absence of this key component of the towing system proximately caused

        Plaintiffs' truck and trailer to flip, resulting in serious physical and emotional injuries to all three

        Plaintiffs and damage to their property.

                24.      Defendant and its employees acted recklessly and wantonly for their own

        convenience and without regard for the safety of the Giordano family, justifring the imposition

        of punitive damages in an amount sufficient to punish Defendant and defer Defendant and others

        from like conduct.


Downs
Rachlin
il/artin puc
                    Case 2:21-cv-00133-kjd Document 1 Filed 05/21/21 Page 6 of 6



                WHEREFORE, Plaintiffs pray that this Court enter judgment against Defendant for a

      reasonable sum of cornpensatory damages, for punitive damages in such sum as will punish

      Defendant and deter Defendant and others from engaging in like conduct, for their costs incurred

      herein, and for such other relief as the Court may deem just and proper under the circumstances.

                                                JT]RY DEMAND

                Plaintiffs hereby demand a trial by jury on all allegations, claims and causes of action

       asserted herein.

                Dated at Burlington, Vermont this   2l't   day of May, 2021.

                                                                Respectfu   lly submitted,

                                                                DOWNS RACHLIN MARTIN PLLC

                                                                LA*%
                                                                Robert B. Luce
                                                                199 Main Street, P.O. Box 190
                                                                Btnlington,YT 05402
                                                                T: 802-863 -2375
                                                                F: 802-862-7512
                                                                bluce@drm.com

                                                                ATTORNEYS FOR PLAINTIFFS




       2066s408.3




Downs
Rachlin
Martin pllc                                                 6
